        Case 2:19-cv-09339-FMO-JPR Document 4 Filed 10/30/19 Page 1 of 3 Page ID #:152

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                        Central District
                                                    __________  District of
                                                                         of California
                                                                            __________

 VEOLIA NUCLEAR SOLUTIONS, INC., a Delaware                          )
               corporation,                                          )
                                                                     )
                                                                     )
                            Plaintiff(s)                             )
                                                                     )
                                v.                                           Civil Action No. 2:19-cv-9339
                                                                     )
      LIEM QUANG TRAN, an individual, IULIIA                         )
 SAMOILOVA, a/k/a Julia Soto, an individual, HANA                    )
   KIM, an individual, DH PROMOTIONS, INC., a                        )
 California corporation, and DOES 1-5, INCLUSIVE,                    )
                           Defendant(s)                              )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Liem Quang Tran, an individual
                                           15313 Alburtis Avenue
                                           Norwalk, CA 90650
                                           (See attachment #2)




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Anthony Pacheco
                                           1925 Century Park East, Suite 1900
                                           Los Angeles, CA 90067




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT


Date:
                                                                                          Signature of Clerk or Deputy Clerk
         Case 2:19-cv-09339-FMO-JPR Document 4 Filed 10/30/19 Page 2 of 3 Page ID #:153

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 2:19-cv-9339

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
               Case 2:19-cv-09339-FMO-JPR Document 4 Filed 10/30/19 Page 3 of 3 Page ID #:154



                     1                         UNITED STATES DISTRICT COURT
                     2                        CENTRAL DISTRICT OF CALIFORNIA
                     3                VEOLIA NUCLEAR SOLUTIONS, INC. v. TRAN et al.
                     4                                      2:19-cv-09339
                     5                          ATTACHMENT #2 TO SUMMONS
                     6

                     7   DEFENDANTS TO BE SERVED:
                     8

                     9   Liem Quang Tran, an individual
                    10   15313 Alburtis Avenue
                    11   Norwalk, CA 90650
                    12

                    13   Iuliia Samoilova, a/k/a Julia Soto, an individual
                    14   5700 West 6th Street, Apt. 409
                    15   Los Angeles, CA 90036
                    16

                    17   Hana Kim, an individual
                    18   1845 North Pepper Street
                    19   Burbank, CA 91505
                    20

                    21   DH Promotions, Inc., a California corporation
                    22   5020 Klump Avenue, Suite 612
                    23   North Hollywood, CA 91601
                    24

                    25

                    26

                    27

                    28
VEDDER PRICE P.C.
 ATTORNEYS AT LAW
     CHICAGO
